Case 1:21-cv-10546-NLH-MJS Document 1-3 Filed 04/30/21 Page 1 of 3 PageID: 81




               Exhibit 2
      Case 1:21-cv-10546-NLH-MJS Document 1-3 Filed 04/30/21 Page 2 of 3 PageID: 82




Technical Service Bulletin
10 Engine replacement, checking for debris lodged in transferred assemblies

10 13 10 2018288/4 September 5, 2013. Supersedes Technical Service Bulletin Group 10 number 10-02 dated
September 14, 2010 for reasons listed below.

     Model(s)                  Year                                          VIN Range                                                        Vehicle-Specific Equipment

         All               1998 - 2014                                              All                                                                  Not Applicable




Condition
 REVISION HISTORY

 Revision              Date                           Purpose

 4                     -                              Revised header data (Added model years)

 3                     9/14/2010                      Revised header data (Added models and MYs)
                                                      Revised Technical Background and Service (Added supercharger)

 2                     11/20/2008                     Revised title to include Repair Group
Prior to engine replacement, any debris lodged in transferred assemblies must be removed.



Technical Background
If the vehicle’s engine experienced a serious mechanical problem, it is possible that small pieces of metal debris
resulting from the mechanical problem may have become deposited in the intake manifold, air intake hoses,
exhaust manifolds, exhaust down-pipes, turbocharger, supercharger, and/or intercooler.

          Note:
If these pieces are not removed prior to the installation and operation of the replacement engine, the pieces may
be drawn into the combustion chamber, which can cause a knocking noise and subsequent serious engine
damage.



Production Solution
Not applicable.




                                                                                          Page 1 of 2
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
      Case 1:21-cv-10546-NLH-MJS Document 1-3 Filed 04/30/21 Page 3 of 3 PageID: 83




Technical Service Bulletin

Service
Prior to installation of replacement engines, thoroughly inspect and clean the intake manifold, air intake hoses,
exhaust manifold, exhaust downpipes, turbocharger, supercharger, and intercooler. This inspection is especially
important on engines with two stage or variable intake manifolds, which must be checked internally for any signs
of debris.
• If any debris is evident in the intake manifold or cylinder heads ports, replace the manifold, as cleaning of the
  internal intake paths cannot be 100% guaranteed. Debris can be lodged in the inner parts of the manifold until
  the manifold changes intake lengths. The debris may loosen and travel into the replacement engine.
• Not every engine replacement will require a new intake manifold. The decision to replace the intake manifold
  depends on the extent of mechanical damage.

     Tip: Engine damage caused by failure to clean debris from assemblies that are transferred to a replacement
engine is not covered by Warranty.



Warranty
This TSB is informational only and not applicable to any Audi warranty.



Additional Information
All parts and service references provided in this TSB (2018288) are subject to change and/or removal. Always
check with your Parts Department and service manuals for the latest information.




                                                                                          Page 2 of 2
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
